Motion by petitioner granted, without costs, and respondent is stayed and enjoined, pending the hearing and determination of this review proceeding, from enforcing (1) that portion of ordering paragraph number 3 of Opinion No. 78-13, issued June 19, 1978, which provides that "pasny shall not energize the transmission lines here authorized until it has agreed to comply with the conditions here imposed”, and (2) the provisions of ordering paragraph number 3 of the order issued October 13, 1978, and from preventing petitioner from energizing the transmission lines in issue pending this review proceeding, provided petitioner complies with all of the conditions set forth in Opinion No. 78-13 relevant to such energization and not herein stayed. Petitioner’s brief and appendix on the proceeding shall be filed and served on or before December 6, 1978. Respondent’s brief shall be filed and served on or before December 27, 1978. Proceeding set down for the term commencing January 2, 1979. Mahoney, P. J., Greenblott, Staley, Jr., Main and Herlihy, JJ., concur.